Citation Nr: 1036319	
Decision Date: 09/27/10    Archive Date: 09/30/10

DOCKET NO.  06-31 228	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for arthritis of the left 
foot.

2.  Entitlement to service connection for arthritis of the right 
foot.

3.  Entitlement to service connection for arthritis of the left 
hand.

4.  Entitlement to service connection for arthritis of the right 
hand.

5.  Entitlement to service connection for arthritis of the 
cervical spine.  

6.  Entitlement to service connection for arthritis of the 
thoracolumbar spine.

7.  Entitlement to service connection for arthritis of the left 
hip.

8.  Entitlement to service connection for arthritis of the right 
hip.

9.  Entitlement to service connection for arthritis of the left 
knee.

10.  Entitlement to service connection for arthritis of the right 
knee.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The Veteran served on active duty from September 1964 to 
September 1968.    

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Pittsburgh, Pennsylvania.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran's service treatment records include diagnoses of 
probable early rheumatoid arthritis.  The Veteran was afforded a 
VA examination in March 2005, which was inadequate for purposes 
of adjudicating the claims now on appeal, for the reasons that 
the examiner did not have the claims file available for review 
and did not provide opinions as to whether currently diagnosed 
arthritis of multiple joints began during active service or was 
related to any incident of active service.  See Barr v. 
Nicholson, 21 Vet. App. 303, 312 (2007).

An August 2005 RO deferred rating decision indicates that the 
March 2005 VA examination was inadequate.  Information in the 
claims file reflects that that the RO requested a clarifying 
supplemental medical opinion, including a review of the claims 
file and medical nexus opinions, but without further examination 
of the Veteran unless necessary.  A printout of VA Medical Center 
data reflects, by contrast, that the Veteran "failed to report" 
for a February 2006 examination.  As it appears unclear as to 
whether the Veteran was ever scheduled or notified that he should 
appear for such an examination, and the request of the RO was 
only that the claims file be forwarded to the VA Medical Center 
for the purpose of obtaining a clarifying medical opinion, the 
Board does not have sufficient information to find that the 
Veteran failed to report for the examination.  

The Veteran, through his representative, now asserts that a 
remand is necessary for the Veteran to be afforded a new VA 
examination that includes all necessary testing and studies and 
fully informed and reasoned medical opinions as to the issues on 
appeal.  The Board agrees that scheduling of such an examination 
is warranted.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

Additionally, prior to scheduling of the examination, all 
available relevant records of medical treatment must be sought 
and associated with the claims file.  See 38 U.S.C.A. 5103A(a)-
(c); 38 C.F.R. § 3.159(c)(1)-(3).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran to identify all records 
of VA and non-VA health care providers who have 
treated his arthritis from time of discharge 
from active service through the present 
time.  



(i) After obtaining any appropriate 
authorizations for release of medical 
information, the RO must obtain records from 
each health care provider the Veteran 
identifies.  

(ii) The Veteran must also be advised that 
with respect to private medical evidence he 
may alternatively obtain the records on his 
own and submit them to the RO.

2.  Once all available medical records have 
been received, arrange for a VA examination 
with an appropriate clinician.

The purpose of the examination is to 
determine whether the Veteran has current 
arthritis of the hands, feet, back, cervical 
spine, thoracolumbar spine, hips or knees 
that  had its onset during service or within 
one year after discharge from active service, 
or is otherwise related to any incident of 
service.

The following considerations will govern the 
examinations:
   
(a) The claims file and a copy of this remand 
will be made available to the examiner, who 
will acknowledge receipt and review of these 
materials in any report generated as a result 
of this remand.

(i) The records reviewed must include 
the service treatment records, which 
include treatment for pain and 
stiffness in the hands and feet and 
diagnoses of probable early rheumatoid 
arthritis.

(b) If deemed appropriate by the examiner, 
the Veteran may be scheduled for further 
examinations.  All indicated tests and 
studies must be performed.  

(i) The Veteran, through his 
representative, has indicated an 
interest in undergoing blood testing 
for the purpose of determining whether 
the etiology of his current arthritis 
includes rheumatoid arthritis that 
began during active service.  

(c) For each disability of the hands, feet, 
cervical spine, thoracolumbar spine, hips, 
and knees found, the examiner must provide an 
opinion as to whether the diagnosed condition 
began during service or within one year of 
discharge from service, or is otherwise 
related to any incident of service. 

(i) In reaching this determination, the 
clinician must report as to whether any 
symptoms shown during or within one year of 
service, or shortly thereafter, may be 
identified as a manifestation or 
"prodromal" aspect of any later-diagnosed 
disability.

(d) If there is a medical or clinical basis 
for corroborating or discounting the 
credibility or reliability of the history as 
related by the Veteran, the examiner must so 
state.

(e) The examiner is requested to provide a 
complete rationale for his or her opinion, 
based on his or her clinical experience, 
medical expertise, and established medical 
principles.  In all conclusions, the examiner 
must identify and explain the medical basis or 
bases, with identification of the evidence of 
record.  The examiner is to specifically 
address in his or her conclusion the issue 
contained in the purpose of the examination-
to determine whether any current arthritis or 
the hands, feet, cervical spine, lumbar spine, 
hips or knees began during service or within 
one year after discharge from service, or is 
related to any incident of service.  

(f) If the examiner is unable to render the 
requested opinion without resort to pure 
speculation, he or she must so state; however, 
a complete rationale for such a finding must 
be provided.

3.  Readjudicate the issues on appeal.  If any 
benefit sought remains denied, the Veteran and 
his representative must be provided a 
supplemental statement of the case and an 
appropriate period of time for response.

Thereafter, subject to current appellate procedure, the case must 
be returned to the Board for further consideration, if otherwise 
in order.  No action is required of the Veteran until he is 
otherwise notified by the RO/AMC.  By this action, the Board 
intimates no opinion, legal or factual, as to any ultimate 
disposition warranted in this case.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


